UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 01/31//2016 FORM N-Q Item 1. Schedule of Investments. 2 STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2016 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.5% Rate (%) Date Amount ($) Value ($) Alabama2.1% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 2,019,600 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,009,800 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 5,774,082 Alaska.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,000,000 1,702,300 Arizona2.8% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,647,050 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 1,000,000 b 1,034,810 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,410,000 2,285,066 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,407,260 California12.4% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,566,786 California, GO (Various Purpose) 5.25 10/1/20 1,000,000 1,158,740 California, GO (Various Purpose) 5.75 4/1/31 5,000,000 5,736,300 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,873,650 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,556,350 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 c 51,761 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 3,000,000 3,697,170 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,388,660 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,195,790 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 3,125,956 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,770,550 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,717,920 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,515,600 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,656,180 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,750,850 Colorado1.9% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 6,692,469 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,132,930 Connecticut1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 3,006,300 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,470,280 Florida7.3% Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 3,834,482 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 10,000,000 12,348,600 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 4,205,250 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,000,000 1,161,470 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 2,925,375 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 64,494 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 e 1,559,431 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.59 11/15/23 2,000,000 f 1,910,000 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 e 713,780 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,118,310 Georgia1.1% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,363,000 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 1,000,000 c 1,188,640 Hawaii.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,150,160 Illinois12.8% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 4,304,325 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 2,100,000 2,366,994 Chicago, Second Lien Water Revenue 5.00 11/1/25 1,925,000 2,199,486 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 1,500,000 1,520,370 Chicago Park District, Limited Tax GO 5.00 1/1/27 2,030,000 2,285,374 Greater Chicago Metropolitan Water, Reclamation District GO Unlimted Tax Capital Improvement Bonds 5.00 12/1/44 2,000,000 2,271,880 Illinois, Sales Tax Revenue 5.00 6/15/24 2,500,000 3,020,675 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 6,199,799 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 1,000,000 1,124,750 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 2,994,750 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 3,000,000 3,490,020 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,738,525 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 1,500,000 1,764,150 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 4,000,000 4,788,320 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 2,000,000 2,235,960 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 2,072,875 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,788,523 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,000,000 2,220,540 Indiana.8% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,794,585 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,484,658 Iowa1.9% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 3,182,764 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 3,500,000 3,668,280 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 1,094,900 Kentucky3.9% Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,553,050 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,998,410 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,494,400 Louisiana3.4% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,164,440 New Orleans, Sewerage Service Revenue 5.00 6/1/21 1,000,000 1,178,720 New Orleans, Water Revenue 5.00 12/1/34 2,000,000 2,305,120 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 2,175,000 2,417,839 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 2,865,000 2,962,439 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 2,500,000 2,808,800 Maine.6% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,406,140 Maryland.7% Maryland Transportation Authority, Airport Parking Revenue (Baltimore/Washington International Thurgood Marshall Airport Projects) 5.00 3/1/18 2,500,000 2,709,650 Massachusetts3.3% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 3,670,350 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,732,000 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,055,000 2,264,404 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,053,257 Michigan3.9% Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,991,550 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,776,525 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 2,500,000 2,891,775 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/37 2,000,000 2,251,320 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,300,000 3,283,698 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 1,000,000 1,121,250 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 1,500,000 1,638,765 Missouri.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 2,000,000 2,386,840 Nebraska.4% Nebraska Public Power District, General Revenue 5.00 1/1/34 1,500,000 1,770,585 Nevada.3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 1,122,660 New Jersey2.3% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 2,500,000 b 2,602,800 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 1,000,000 1,088,630 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,000,000 1,118,630 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 2,100,000 2,329,488 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.42 1/1/30 2,500,000 f 2,325,000 New Mexico.7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.04 8/1/19 3,000,000 f 2,973,000 New York10.8% Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 5,000,000 c 5,818,900 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,178,079 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,985,300 New York City, GO 5.00 10/1/36 5,000,000 5,852,350 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 3,334,680 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,829,450 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,159,780 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,664,575 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,237,550 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/35 7,825,000 9,359,561 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.43 8/1/32 2,450,000 f 2,232,562 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/23 1,500,000 1,831,485 North Carolina.9% Wake County, GO (School Bonds) 5.00 2/1/22 3,100,000 3,796,322 Pennsylvania4.3% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 3,228,461 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 6.00 8/15/18 5,000,000 c 5,659,000 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 4,451,549 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,457,440 Rhode Island.5% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 2,000,000 2,143,200 South Carolina2.8% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 5,730,450 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) (Prerefunded) 5.50 1/1/19 445,000 c 505,493 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) (Prerefunded) 5.50 1/1/19 4,555,000 c 5,167,146 Tennessee.7% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,773,781 Texas6.3% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) (Permanent School Fund Guarantee Program) 5.00 8/15/31 3,825,000 4,514,609 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 2,500,000 3,016,050 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/34 3,500,000 4,059,195 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 2,304,920 New Hope Cultural Education Facilities Finance Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/35 1,500,000 1,625,175 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 2,875,000 3,123,946 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 3,939,320 San Antonio, Water System Revenue 5.00 5/15/36 2,945,000 3,345,049 Virginia.4% Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 1,803,532 Washington3.3% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/22 2,000,000 2,455,240 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/24 3,040,000 3,829,549 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 3,660,000 4,556,663 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,624,143 West Virginia1.4% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 5,811,350 Wisconsin.6% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,488,486 Total Investments (cost $362,280,043) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $6,302,185 or 1.5% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Non-income producingsecurity in default. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. At January 31, 2016, net unrealized appreciation on investments was $38,105,538 of which $38,403,301 related to appreciated investment securities and $297,763 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds† - 400,321,087 64,494 † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. 3 FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 By: /s/ James Windels James Windels Treasurer Date: March 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) 3
